MEMORANDUM **
California prisoner Bernard Beard appeals pro se the district court’s dismissal without prejudice of his petition for a writ of habeas corpus, contending his petition was not conclusory. We have jurisdiction pursuant to 28 U.S.C. § 2254, and affirm.
We review the district court’s decision to deny a habeas petition de novo. See Bri-biesca v. Galaza, 215 F.3d 1015, 1018 (9th Cir.2000). Beard’s contention is without merit.
“Conclusory allegations which are not supported by a statement of specific facts do not warrant habeas relief.” James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994). Moreover, Rule 4 of the Rules Governing section 2254 Cases explicitly allows the district court to dismiss summarily a habeas petition when no claim for relief is stated. See O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir.1990). Notice pleading is insufficient; the petitioner must state sufficient facts. See id. (citing Blackledge v. Allison, 431 U.S. 63, 75 n. 7, 97 S.Ct. 1621, 52 L.Ed.2d 136 (1977)).
Beard did not cite to the record or otherwise present the district court with specific facts; neither did he present declarations or other evidentiary support. Although Beard did cite several cases in his opposition to the motion to dismiss, they were merely rote citations, and Beard did not demonstrate how those cases applied to the facts of his case. We conclude the district court properly dismissed Beard’s *532petition. See O’Bremski, 915 F.2d at 422-23.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.